DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7, 10-17 and 19-22 are pending in this application and claims 4, 6, 8-9 and 18 are cancelled.
Response to Arguments
Applicant’s arguments, see Pages 20-24, filed 01/10/2022, with respect to Claims 1-3, 5, 7, 10-17 and 19-22 with respective to “performs a process for channel state information (CSI) acquisition for measuring a channel quality of the directional beam and determines a modulation scheme (MCS) and a coding rate for the directional beam based on the acquired CSI” and “wherein the second information includes the first information and a crosslink interference resource to be used by the first terminal device to measure the crosslink interference; and receiving a crosslink interference report from the first terminal device based on a crosslink interference measured by the first terminal device in accordance with the second information, wherein the crosslink interference measured by the first terminal device comprises an interference between: the uplink reference signal transmitted from the second terminal device via the interfering directional beam to the other base station in accordance with the first information, and the downlink signal transmitted to the first terminal device via the directional beam from the first base station” have been fully considered and are persuasive. The rejections of claims 1-3, 5, 7, 10-17 and 19-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 7, 10-17 and 19-22 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Wu et al. (US 20200067612 A1), which directed to a method includes that a terminal device receives configuration information of an interference measurement resource from a network side device. The terminal device performs first interference measurement by using a first measurement resource. The first measurement resource is a proper subset of the interference measurement resource. A quantity of resource elements of the first measurement resource that are located in a same symbol is M, where M≥2. A spacing in frequency domain between two adjacent resource elements of the M resource elements of the first measurement resource that are located in the same symbol is more than one subcarrier; 
Fei et al. (US 9,246,838 B1), which direct to a signal strength measurement method is disclosed, the method including: receiving first indication information, where the first indication information includes first sub-information, second sub-information, and third sub-information, the first sub-information indicates a measurement period for measurement, the third sub-information is used to indicate an offset of a start position of a second time unit for measurement relative to a start position of the measurement period, and the second sub-information is used to indicate an offset of a start position of 
Shepard et al. (US 10,455,608 B1), which direct to methods for control channel design in many-antenna multi-user (MU) multiple-input multiple-output (MIMO) wireless systems. A beacon comprising an identifier of a many-antenna base station is encoded into a base sequence. A plurality of synchronization sequences is generated based on the encoded base sequence and a set of orthogonal beam sequences. The many-antenna base-station transmits, using a plurality of antennas, the plurality of synchronization sequences in a plurality of beam directions associated with the set of orthogonal beam sequences for synchronization and associated with users without knowledge of channel state information (CSI).
None of these references, take alone or in combination, teaches the claims as, “performs a process for channel state information (CSI) acquisition for measuring a channel quality of the directional beam and determines a modulation scheme (MCS) and a coding rate for the directional beam based on the acquired CSI” and “wherein the second information includes the first information and a crosslink interference resource to be used by the first terminal device to measure the crosslink interference; and receiving a crosslink interference report from the first terminal device based on a crosslink interference measured by the first terminal device in accordance with the second information, wherein the crosslink interference measured by the first terminal device comprises an interference between: the uplink reference signal transmitted from the second terminal device via the interfering directional beam to the other base station in accordance with the first information, and the downlink signal transmitted to the first terminal device via the directional beam from the first base station” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GUANG W. LI
Primary Examiner
Art Unit 2478


January 29, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478